Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-22 were previously pending and were rejected in the previous office action. Claim(s) 1 and 12 have been amended. Claim(s) 2-11 and 13-22 were left as originally/previously presented. Claim(s) 23-26 have been newly added. Claim(s) 1-24 have been examined and are still pending.  

Terminal Disclaimer
	The terminal disclaimer filed on April 19, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/506,532 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Double Patenting
	Examiner, notes, that applicant has filed a Terminal Disclaimer on 04/19/2021, to overcome the double patenting rejection, thus the rejection has been withdrawn.

Claim Rejections - 35 USC § 101


	First, Applicant argues, on page 7-8, that the amended Independent Claim(s) 1 and 12 do not fall within the revised Step 2A prong 1 framework. Examiner, respectfully, disagrees with applicant. Examiner, respectfully, notes that in the non-final office action mailed 03/16/2021 on pages 2-3, provided detailed analysis as to how appellants claims are not only similar to Secured Mail Solutions LLC v. Universal Wilde, Inc., but also the limitations that are directed to the abstract idea of certain methods of organizing human activity: fundamental economic principles and/or managing personal behavior or relationships or interactions between people. Also, see placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019); and "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). Thus, applicant’s arguments are not persuasive.  
	
	Second, Applicant argues, on page(s) 8-9 that the amended Independent Claim(s) 1 and 12 do not fall within the revised Step 2A prong 2 framework and are unconventional. Examiner, respectfully, disagrees with applicant.  As an initial matter, applicant seems to indicate that the claims are integrated into a practical application when the claims provided calculating a metric for the return locations and selecting a a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Furthermore, at electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Examiner, further, notes that in the non-final office action mailed 03/16/2021 on pages 4-5, provided detailed analysis as to how applicant’s claims do not integrate the recited judicial exception into a practical application. Therefore, Applicant’s arguments are not persuasive.  

	Third, Applicant argues on page 8 that the amended Independent Claim(s) 1 and 12 provides an improvement to the technical field by determining a metric for possible return locations based on certain factors and then selecting the return location based on that metric. Examiner, respectfully, disagrees. As an initial matter, this analysis is equivalent to the Office’s analysis of determining that the additional elements integrate the judicial exception into a practical application at Step 2A Prong Two, and thus that the claims were not directed to the judicial exception, see MPEP 2106.04(d)(III). Therefore, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an 

Claim Rejections - 35 USC § 102
	Applicant’s arguments, on Page(s) 10-11, with respect to the 35 U.S.C. 102 rejection for claim(s) 1, 6-9, 11-12, 17-20 and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page 11 with respect to the 35 U.S.C. 103 rejection for claim(s) 2-5, 10, 13-16, and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	
	Step 2A Prong 1: Independent Claim(s) 1 and 12, recites an entity that will receive a customer request to return an item, which, the entity will then determine a return location based on the amount of inventory for the similar item trying to be returned. The entity will then select a return location for the item based on the factors and provide the return location along with a shipping label to the customer for returning the item. Independent Claim(s) 1 and 12, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people. Independent Claim(s) 1 and 12, recite(s) “receiving an indication of a return of an item,” “obtaining related inventory information for a plurality of possible physical return locations,” “determining a metric for each possible physical return location, based on the item and the related inventory information,” “wherein the related inventory information relates to the availability of a similar item at each possible return location,” “selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric,” “conveying an output associated with the selected physical return location by sending  a shipping label associated with the selected physical return location,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic and/or managing personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1 and 12, are similar to using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017). Also, see placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, in this case an entity receiving a customer return request, which, the entity will then determine a return location for the customer based on the return item and the inventory information for the return locations. The entity will then select a return location for the item based on the above factors and provide the selected return location along with a shipping label to the customer. The mere recitation of generic computer components (Claim 1: attachable device; and Claim 12: an interface, an inventory database, a processor, a memory, and an attachable device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 12, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 12, as a whole describes how to generally “apply,” the concept(s) of “receiving,” “obtaining,” “determining,” “selecting,” “conveying,” and “sending,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: attachable device; and Claim 12: an interface, an inventory database, a processor, a memory, and an attachable device). Examiner, notes that an attachable device, an interface, an Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Also, similar to, Ameranth, where the court found that printing or downloading generated menus was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when the system will send a customer a shipping label, which, the shipping label can be sent electronically for printing thus receiving a shipping label for printing at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. Examiner, further, notes that the courts have indicated certain computer-functionality as not being sufficient to show improvements, which, affixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed, Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017), also see MPEP 2106.05(a)(I). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., processor and memory) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the processor is able receive return information from a buyer via a network, as taught in applicant’s specification paragraph(s) 0074 and 0079. Also, similar to, Versata Dev. Group v. Sap Am., Inc., where the court found that storing and retrieving information in memory are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the memory is able to store a set of instructions, which, helps it process a return indication of a buyer, as taught in applicant’s specification paragraph(s) 0020 and 0044. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
	Claim(s) 2-9, 13-20, and 23-26: The various metrics of Dependent Claim(s) 2-9 and 13-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 12, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea

	Claim(s) 10 and 21: The additional limitation of “conveying,” and “sending,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The attachable device and IoT chipset, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “wherein conveying an output associated with the selected physical return location by sending a shipping label associated with the selected physical return location associated with the selected physical return location,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	Claim(s) 11 and 22: The additional limitation of “obtaining,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The inventory API, is recited so generically that they represent no more than mere 

	The dependent claim(s) 2-11 and 13-26 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-26 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-9, 11-12, 17-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Mueller et al. (US 2017/0124511).
	Regarding Claim 1, Anthony et al., teaches a computer implemented method of processing a return indication, the method comprising: 
Receiving an indication of a return of an item. (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items)
Obtaining related inventory information for a plurality of possible physical return locations. (Column 6,  Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67)(Anthony et al. teaches that after the customer indicates a return for an item then the system will determine a return location. Anthony et al., further, teaches that factors for potential return locations may include factors such as a need for an item, such as inventory levels at a distribution center that are low relative to current or projected demand and/or an expressed  desire to receive an item from other customer (i.e., related inventory information for a plurality of possible physical return locations))
Determining a metric for each possible physical return location, based on the item and the related inventory information. (Column 7, Lines 44-50 and 61-67); (Column 9, Lines 1-13); and (Column 15, Lines 45-54)(Anthony et al. teaches each factor is associated with a weight, which, weighted scores (i.e., metric) for the dynamic return options will be ranked from highest to lowest. Anthony et al., further, teaches that the system will evaluate the return locations with respect to the various factors in order to generate weighted scores (i.e., metric) to then select one or more return locations for the return item, Column 15, Lines 45-54. Anthony et al., also, teaches that the factors for determining the appropriate return locations includes information about the items and the need for the item at the potential return locations that includes inventory levels at a distribution 
Wherein the related inventory information relates to the availability of a 
Selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric. (Column 15, Lines 54-62); and (Column 19, Lines 4-20)(Anthony et al. teaches that a user interactor component may provide information to the customer regarding the determined return locations based on the various factors above. Anthony et al., further, teaches that the customer will be able to select between multiple return locations for returning the item. Anthony et al., also, teaches that the system is able to determine one or more return locations that are associated with weights, which, the system will then calculate weighted scores for the return locations and select the preferred return location with highest calculated score (i.e., highest metric), see Column 19, Lines 4-20)  
Conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the 
	With respect to the above limitations: while Anthony et al. teaches a customer is able to initiate a return process for an item, which, the system will determine possible return locations based on item information and return location inventory levels. The system will then select a return location based on the highest weighted score based on various return factors, which, the system will then display a shipping label to a customer for the selected return location. However, Anthony et al., doesn’t explicitly teach that the related inventory information for the return location is based on the item being similar to those held by the return location. 
	But, Mueller et al. in the analogous art of exchanging and/or returning products, teaches inventory information relates to the availability of a similar item. (Paragraph(s) 0232-0233)(Mueller et al. teaches a customer is able to initiate a return process for an eligible item, which, the system will determine if the return is possible for a different color or size of the same product. Mueller et al., further, teaches that the system will determine potential return locations based on the inventory levels at the potential return locations. The return system will determine the most efficient location to direct the returned product based on at least if the returned item is from a specific line of 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on item inventory of  Anthony et al., by incorporating the teachings of determining a return location based on inventory that consist of an item that is available at a dedicated store of Mueller et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve customers’ overall experience. (Mueller et al.: Paragraph 0009)

	Regarding Claim 6, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location comprises sending electronically a printable shipping label associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via a web page for the customer to print and use for the item return. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12. Examiner, further, notes that based on BRI that the shipping label can simply be an electronically sent, via 

	Regarding Claim 7, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a physical return address of the selected physical return location. (Column 13, Lines 8-12)(Fig. 1C(150a)(Anthony et al. teaches that the shipping label includes the address for the selected return location)

	Regarding Claim 8, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a barcode of the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of a barcode, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return) 

	Regarding Claim 9, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of an permit number and an alphanumeric code, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)  
Regarding Claim 11, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 1 and where obtaining the related inventory information involves using a related inventory API. (Column 20, Lines 12-21 and 27-41)(Anthony et al. teaches item return information, such as indications of demand for an item and capacity to handle an item return at an item return location (i.e., related inventory information) can be received by an API mechanism) 

	Regarding Claim 12, Anthony et al./Mueller et al., teaches a system for processing a return indication, the system comprising:
An interface for receiving an indication of a return of an item. (Column 3, Lines 58-65); and (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items. Anthony et al., further, teaches that the customer is able to interact with the web site via a graphical user interface, see Column 3, Lines 58-65)
An inventory database containing inventory for a set of physical return locations. (Column 15, Lines 27-31)(Anthony et al. teaches various factors used to determine available return locations, see (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67). Anthony et al., further, teaches that relevant information about the return locations such as return factors are stored in a return factor information database, see (Column 15, Lines 27-31))
A processor and memory configured to process the received return indication by: (Column 14, Lines 57-67); and (Column 15, Lines 1-5)(Anthony teaches a computing device that includes a DIRH system that receives an indication about one or more return items from a customer, see Column 15, Lines 6-9. Anthony et al., also, teaches that the computing system includes a CPU and a memory, which, are used to receive information about items to be returned and determine return locations. Anthony et al., further, teaches that the computing system is able to determine a variety of additional return processing activates to be performed for the items to be returned)
Obtaining related inventory information from the inventory database for a plurality of possible physical return locations. (See, relevant rejection of Claim 1(b))
Determining a metric for each possible physical return location, based on the item and the related inventory information. (See, relevant rejection of Claim 1(c))
Wherein the related inventory information relates to the availability of a similar item at each possible return location. (See, relevant rejection of Claim 1(d))
Selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric. (See, relevant rejection of Claim 1(e)
Conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location. (See, relevant rejection of Claim 1(f)) 

	Regarding Claim 17, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending electronically a printable shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 6 and 12)

	Regarding Claim 18, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 7 and 17)

	Regarding Claim 19, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 8 and 17)

	Regarding Claim 20, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a logistics Claim(s) 9 and 17)

	Regarding Claim 22, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 12 and comprising a related inventory API for use in obtaining the related inventory information. (See, relevant rejection(s) of Claim(s) 11 and 12)

	Regarding Claim 23, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 1 and wherein the determining is based on at least one of: 
Inventory at each possible return location, (Column 7, Lines 60-67)(Anthony et al. teaches that the system is able to take into account relevant factors for potential return locations which include the need for an item that consist of inventory levels at a distribution center that are low relative to current or projected demand. 
Cost of shipping to each possible return location, or (Column 18, Lines 21-28)(Anthony et al. teaches that the system can determine values based on the other factors that are related to transferring the item to each of the potential return locations such as the cost in transporting that item (i.e., cost of shipping))
Sales history of the item.

	Regarding Claim 24, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 1 and wherein the determining is based on a weighted sum of at least 
Store inventory for 
Store inventory for 
Store inventory 
Store inventory 
	With respect to the above limitations: while Anthony et al. teaches a system for determining potential return locations based on using weighted factors to calculate weighted scores based on the item type and/or conditions and the inventory levels within the potential return locations. However, Anthony et al., doesn’t explicitly teach determining a potential store based on store inventory of a size, color, or different style of the item. 
	But, Mueller et al. in the analogous art of exchanging/returning items, teaches determining of at least one of: 
Store inventory for one size larger than the item,
Store inventory for one size smaller than the item,
Store inventory for the same item in a different color, or (Paragraph(s) 0232-0233)(Mueller et al. teaches a customer seeking to exchange/return an item for a different color or size of the same product. The system will then determine the most efficient potential return locations based on the 
Store inventory for a different style of the item in a same size
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on a weighted scores for item inventory of Anthony et al., by incorporating the teachings of determining a return location based on inventory that contains a different color or size for the same product of Mueller et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve customers’ overall experience. (Mueller et al.: Paragraph 0009)

	Regarding Claim 25, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 12 and wherein the determining is based on at least one of: 
Inventory at each possible return location, (See, relevant rejection(s) of Claim(s) 12 and 23(a)) 
Cost of shipping to each possible return location, or See, relevant rejection(s) of Claim(s) 12 and 23(b)) 
Sales history of the item

Regarding Claim 26, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 12 and wherein the determining is based on a weighted sum of at least one of:
Store inventory for one size larger than the item,
Store inventory for one size smaller than the item,
Store inventory for the same item in a different color, or (See, relevant rejection(s) of Claim(s) 12 and 24(b))
Store inventory for a different style of the item in a same size. 

Claim(s) 2-5, 10, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Mueller et al. (US 2017/0124511) and further in view of Stashluk, Jr. et al. (US 2004/0193436).
	Regarding Claim 2, Anthony et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location comprises 

	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label. (Paragraph(s) 0021-0022)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al. and a shipping label can be prepared for a package of Mueller et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label to the customer of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)

	Regarding Claim 3, Anthony et al./Mueller et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes an address for the selected return location. However, Anthony et al. and Mueller et al., do not explicitly teach that the shipping label will be physically sent to the customers location with a physical return address imprinted on it 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a physical return address. (Paragraph(s) 0021-0022 and 0042)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a delivery location address for the carrier center, see paragraph 0042. Examiner, respectfully, notes that the carrier center is an returns provider, which, is selected based on location and how close the certain mail center is to the customer and the returned item (i.e., physical return location), as taught in paragraph(s) 0030 and 0061)	


	Regarding Claim 4, Anthony et al./Mueller et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a barcode. However, Anthony et al. and Mueller et al., do not explicitly teach that the shipping label will be physically sent to the customers location that has a barcode imprinted on it. 
sending a physical shipping label imprinted with a barcode. (Paragraph(s) 0021-0022 and 0047)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a barcode and possibly additional barcodes, which, are carriers (e.g., returns provider) tracking information, as taught in paragraph(s) 0030 and 0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al. and a shipping label can be prepared for a package of Mueller et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has a barcode attached of Stashluk, Jr. et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)
	
Regarding Claim 5, Anthony et al./Mueller et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a permit number and alphanumeric code information. However, Anthony et al. and Mueller et al., do not explicitly teach that the shipping label will be physically sent to the customers’ location that has logistic information imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a logistics identifier. (Paragraph(s) 0021-0022 and 0041)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a permit information for a returns provider, see paragraph 0041. Examiner, respectfully, notes that the USPS returns provide will be the closest mail center to the customer for returning the item (i.e., return location), as taught in paragraph(s) 0030 and 0061)	


	Regarding Claim 10, Anthony et al./Mueller et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending a shipping label 
	With respect to the above limitation: while Anthony et al. teaches providing a shipping label to a customer for printing in order to return an item. However, Anthony et al. and Mueller et al., do not explicitly teach providing an attachable device that comprises an IoT chipset. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches an attachable device associated with the selected physical return location comprises sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. (Paragraph(s) 0021-0022 and 0045)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order and/or separately mailed to the customer (i.e., sending a physical attachable device label). Anthony et al., further, teaches that the provided label can consist of a barcode that includes an electronic circuitry such as an RFID tag (i.e., attachable device comprising an IoT chipset), see paragraph 0045.  Examiner, respectfully, notes that return location is able to scan the barcode in order to retrieve information, which, provides a process for allowing others to connect to the IoT with a simple scan of the barcode that will help with tracking)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al. and a shipping label can be prepared for a package of 

	Regarding Claim 13, Anthony et al./Mueller et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending a physical shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 2 and 12)

	Regarding Claim 14, Anthony et al./Mueller et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 3 and 12)

	Regarding Claim 15, Anthony et al./Mueller et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 4 and 12)

	Regarding Claim 16, Anthony et al./Mueller et al./Stashluk et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a logistics identifier associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 5 and 12)

	Regarding Claim 21, Anthony et al./Mueller et al./Stashluk et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location by sending a shipping label or attachable device associated with the selected physical return location by sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT  (internet of things) chipset. (See, relevant rejection(s) of Claim(s) 10 and 12)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628